Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 04/20/2021.
Acknowledgment is made of applicant’s claim for priority of KR 10-2020-0047628 filed in Korea on 04/20/2020.
Claims 1-20 are pending. 
Claim Objections
Claim 5-14 and 16-20 are objected to because in Claims 5, 16 -  the limitation “the first electrode of the second transistor of the first color pixel, the second color pixel, and the third color pixel is electrically connected to the storage line” is not consistent with the specification disclosure, thus may make an otherwise definite claim take on an unreasonable degree of uncertainty. The specification discloses: (a) in [0066] “first electrode of the first transistor T1 may be connected to a data line DL1”, (b) in [0067] “first electrode of the second transistor T2 may be connected to the data line DL1”; and (c) in [0068] “first electrode of the third transistor T3 may be connected to the voltage distribution line RDL”
Note: first electrode is a source electrode. Appropriate correction is required.
Claims 6-14 and 16-20 are also objected to, under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim, i.e., Claims 5, 16. 
Claims 16-20 are objected to because in Claim 16 -  the limitation “a second transistor having a first electrode connected to the data line and a second electrode connected to the color pixel electrode, wherein the display panel further includes a storage line extending in the first direction, and wherein the first electrode of the second transistor of the first color pixel, the second color pixel, and the third color pixel is electrically connected to the storage line” is conflicting, thus may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
A review of applicant’s disclosure is recommended, to correct possible errors.

Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claims 5, 16 - the underlined features “the first electrode of the second transistor of the first color pixel, the second color pixel, and the third color pixel is electrically connected to the storage line” must be shown or the feature(s) canceled from the claim(s).  
The specification in [0110] states “As illustrated in FIG. 11, the pixel bridge pattern 193 in the third color pixel SPX3 may be similarly disposed in the switching element region TA of the first color pixel SPX1” – however, Fig. 11 illustrates the details of the first color pixel SPX1, not the third color pixel SPX3.
The objection to the drawings will not be held in abeyance. Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2020/0363689 in view of Kim et al. US 2017/0301702.
Claim 1: Jeon et al. disclose a display device comprising: 
(Fig. 1) a display panel including a plurality of pixels PX [0044], a pixel of the plurality of pixels including a first color pixel, a second color pixel, and a third color pixel (red/green/blue) [0096]; 
(Fig. 1) a gate driver 400 connected to the pixel through a scan line 121 extending in a first direction [0049]; and 
a data driver 500 connected to the pixel through a data line 171 extending in a second direction that intersects the first direction [0050], 
(Fig. 2) wherein each of the first color pixel, the second color pixel, and the third color pixel includes a color pixel electrode PX (PXa/PXb) and a first transistor Qa having a first electrode (source electrode) connected to the data line 171, a second electrode (drain electrode) connected to the color pixel electrode (Clca), and a gate electrode connected to the scan line 121 [0056], 
(Fig. 3) wherein the display device further comprises a voltage distribution line 172 [0079] that is disposed to overlap the color pixel electrode (191a/191b) of the third color pixel in a thickness direction of the display device, extends in the second direction (Y-direction), 
except 
wherein a first width of the second electrode of the first transistor of the third color pixel in the first direction is greater than a second width of the second electrode of the first transistor of each of the first color pixel and the second color pixel in the first direction.
However Kim et al. teach 
(Figs. 3A/3B) [0090] a first width DE1 (DE_B1/DE_S1) of the second electrode (drain electrode) of the first transistor TR1 of the third color pixel (TR1) in the first direction (X-direction) is greater than a second width DEn (DE_Bn/DE_Sn) of the second electrode (drain electrode) of the first transistor TRk of each of the first color pixel (TRn) and the second color pixel (TRn) in the first direction (to increase a first parasitic capacitance Cgd1 between the first gate electrode GE1 and the first drain electrode DE1) [0074-0083].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Kim's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Kim [Abstract].

Claims 2-4:
Kim et al. teach
Claim 2: (Figs. 3A/3B) the first width DE_S1 is at least 10% larger than the second width DE_Bn (inherent, Fig. 3 visually shows the first width DE_S1 is at least 200% larger than the second width DE_Bn).
Claim 3: (“Although not shown in the drawing, the display panel 110 may further include a color filter to allow each of the plurality of pixels PX to have one of red, green, blue, and white colors”) [0062]
Claim 4: (Fig. 1) each of the first color pixel, the second color pixel, and the third color pixel further includes a second transistor having a first electrode (source electrode) connected to the data line (DL1..DLm) and a second electrode (drain electrode of TR1…TRn) connected to the color pixel electrode (Clc of PX1…PXmn) [0059-0061]
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Kim's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Kim [Abstract].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 2020/0363689 in view of Lee et al. US 2020/0103688 and Kim et al. US 2017/0301702.
Claim 15: Jeon et al. disclose a display device comprising: 
(Fig. 1) a display panel including a plurality of pixels PX [0044], a pixel of the plurality of pixels including a first color pixel, a second color pixel, and a third color pixel (red/green/blue) [0096]; 
(Fig. 1) a gate driver 400 connected to the pixel through a scan line 121 extending in a first direction [0049]; and 
a data driver 500 connected to the pixel through a data line 171 extending in a second direction that intersects the first direction [0050], 
(Fig. 2) wherein each of the first color pixel, the second color pixel, and the third color pixel includes a color pixel electrode PX (PXa/PXb) and a first transistor Qa having a first electrode (source electrode) connected to the data line 171, a second electrode (drain electrode) connected to the color pixel electrode (Clca), and a gate electrode connected to the scan line 121 [0056], 
(Fig. 3) wherein the display device further comprises a voltage distribution line 172 [0079] that is disposed to overlap the color pixel electrode (191a/191b) of the third color pixel in a thickness direction of the display device, extends in the second direction (Y-direction), 
except 
a first width of the color pixel electrode of the third color pixel in the first direction is greater than a second width of the color pixel electrode of each of the first color pixel and the second color pixel in the first direction, and 
wherein a third width of the second electrode of the first transistor of the third color pixel in the first direction is greater than a fourth width of the second electrode of the first transistor of each of the first color pixel and the second color pixel in the first direction
However Lee et al. teach
(Fig. 6) a first width of the color pixel electrode of the third color pixel PX3 (blue color) in the first direction is greater than a second width of the color pixel electrode of each of the first color pixel and the second color pixel (PX1/PX2) in the first direction (a width of the pixel PX3, in the first direction DR1, may be larger than a width of the two other pixels PX1 and PX2, in the first direction DR1) [0137] 
And Kim et al. teach 
(Figs. 3A/3B) [0090] a third width DE1 (DE_B1/DE_S1) of the second electrode (drain electrode) of the first transistor TR1 of the third color pixel (TR1) in the first direction (X-direction) is greater than a fourth width DEn (DE_Bn/DE_Sn) of the second electrode (drain electrode) of the first transistor TRk of each of the first color pixel (TRn) and the second color pixel (TRn) in the first direction (to increase a first parasitic capacitance Cgd1 between the first gate electrode GE1 and the first drain electrode DE1) [0074-0083].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Lee's structure in order to provide improved optical characteristics by preventing or reducing light leakage while increasing an aperture ratio and transmittance of the display device, as taught by Lee [0140]; and with Kim's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Kim [Abstract].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871